 

EXHIBIT 10.2

 

Master Services Agreement

 

This Master Services Agreement (the “Agreement”) is made as of the 13th day of
February by and between ARNO THERAPEUTICS, INC., a corporation (“ARNO”), with
its principal office and place of business at 200 Route 31 North, Suite 104,
Flemington NJ 08822, and INVIVIS PHARMACEUTICALS, INC., a Corporation with its
principal office and place of business at 547 Meadow Road, Bridgewater, New
Jersey 08807 together with its affiliate, INVIVIS PHARMACEUTICALS SAS, a
corporation with its principal office and place of business at 2, rue Jean
Rostand, 91400 Orsay, France (collectively, “INVIVIS”) (each of Arno and
Invivis, a “Party” and together, the “Parties”). Capitalized terms used herein,
but not otherwise defined shall have the meaning ascribed to such terms in the
License Agreement (as defined below).

 

Whereas, Arno is in the business of developing, manufacturing and/or
distributing pharmaceutical products and/or biotechnology products; and

 

Whereas, Arno and Invivis are entering into an exclusive License Agreement (the
“License Agreement”) on the same date as they are entering into this Agreement,
pursuant to which Invivis will grant to Arno the exclusive, worldwide rights to
research, develop and commercialize certain intellectual property and know-how
relating to the use of onapristone together with a Companion Diagnostic Product
(the “Technology”) in the Field of Use; and

 

Whereas, Arno wishes to engage Invivis to perform certain services (“Services”)
relating to the Technology, which Services are generally described on Appendix
A, attached hereto; and

 

Now Therefore, in consideration for the covenants set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as set forth below.

 

1.           Certain Definitions

 

1.1           “Confidential Information” as used herein is defined as set forth
in Section 1.6 of the License Agreement.

 

1.2           “Deliverables” means all data sets, data analyses, reports and all
information related to the Services for which Arno shall retain sole ownership.

 

1.3           “Effective Date” means the date on which this Agreement is fully
executed by both Parties.

 

1.4           “Intellectual Property Rights” means any and all rights in and to
discoveries, concepts, ideas, proprietary material, developments,
specifications, methods, drawings, designs, flow charts, diagrams, models,
formulae, procedures, processes, schematics, specifications, algorithms,
apparatus, Inventions, ideas, know-how, materials, techniques, methodologies,
modifications, improvements, works of authorship and data (whether or not
protectable under patent, copyright, trade secrecy or similar laws), including
patents, utility models, and registered and unregistered designs, including mask
works, copyrights, trade secrets, design history, manufacturing documentation,
and any other form of protection afforded by law to inventions, models, designs,
works of authorship, databases or technical information and applications and
registrations with respect thereto.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.

 

 

1.5           “Inventions” means any and all discoveries, concepts, ideas,
proprietary material, developments, specifications, methods, drawings, designs,
flow charts, diagrams, models, formulae, procedures, processes, machines,
compositions of matter, schematics, specifications, algorithms, apparatus,
inventions, ideas, know-how, materials, techniques, methodologies,
modifications, improvements, works of authorship and data (whether or not
protectable under patent, copyright, trade secrecy or similar laws and whether
or not patentable or reduced to practice), tools, and any other forms of
technology.

 

1.6           “Project Order” means consecutively numbered exhibits to this
Agreement, which will be added to this Agreement from time to time during the
Term (as defined in Section 9.1), defining specific mutually-agreed activities
to be performed by Invivis. Each Project Order shall be signed by an authorized
representative of each party, be incorporated by reference to the Agreement, and
shall include appendices with detailed information concerning a given project,
including, but not limited to a description of the specific Services to be
provided, project milestones and target completion dates, a detailed budget, and
a schedule of payments. Each Project Order shall designate a Project Manager or
other authorized representative for each Party.

 

1.7           “Project Inventions” means all Inventions that are conceived,
created, discovered, developed, generated, made or reduced to practice or
tangible medium of expression as a result of the performance of this Agreement
and any Project Order, whether solely by one or more employees or consultants of
Arno, solely by one or more employees or consultants of Invivis, or jointly by
one or more employees or consultants of Arno and one or more employees or
consultants of Invivis, in each case relating to the Services, together with all
Intellectual Property Rights in or to such Inventions. Project Inventions do not
include any Inventions conceived, created, discovered, developed, generated,
made or reduced to practice or tangible medium of expression prior to the
effective date of this Agreement.

 

1.8           “Services” means the research and development activities performed
by Invivis pursuant to this Agreement, as generally set forth in Appendix A,
attached hereto, and as specifically set forth in one or more Project Orders.

 

2.           Performance Obligations

 

2.1          Services.

 

(a)          Performance. During the term of this Agreement, Invivis shall
perform the Services and provide the Deliverables in accordance with the
applicable Project Orders. Invivis will arrange to provide the Services in such
manner and at such times that the Services will not conflict with Invivis’
responsibilities under any other agreement, arrangement or understanding Invivis
has at any time with any third party.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2.

 

 

(b)          Personnel. Invivis shall assign up to two full-time equivalent
(FTE) employees to perform the Services under this Agreement, who shall be
qualified and professionally capable of performing the Services, as documented
by education, training, and experience.

 

(c)          Project Order Schedule. Invivis shall devote such time and
personnel as is necessary to perform the Services within any timelines,
milestones or target dates for completion of a project or a portion thereof,
detailed in the Project Order. If at any time Invivis anticipates a delay in
meeting the timelines for a given Project Order then Invivis shall promptly
notify Arno in writing, specifying the reason for the delay and the anticipated
effect upon the timelines, milestones or other target dates.

 

2.2           Regular Communication. Invivis shall be available for telephone
and written consultations on a schedule to be determined by mutual arrangement
between the parties. Invivis shall respond to all Arno telephone and written
(e.g. letters, e-mail, fax) communications within three business days or as
otherwise requested.

 

2.3           Subcontracting. Subject to the prior written consent of Arno,
Invivis may delegate or subcontract the performance of activities detailed in
any Project Order to third party subcontractors, provided that Invivis (a) 
controls the performance of such activities and remains fully responsible to
Arno for the performance of such activities and any breach of this Agreement by
such third party subcontractor, and further provided that such third party
subcontractor agrees in writing to comply with confidentiality restrictions at
least as stringent as those set forth in this Agreement, and (b)  provides prior
written notice to Arno of the identity of any such third party subcontractor.

 

3.           Ownership Rights and Licenses

 

3.1           Ownership Rights. As between Arno and Invivis all Project
Inventions relating to the therapeutic use of onapristone in humans and animals,
will be the sole and exclusive property of Arno. As between Arno and Invivis,
all Project Inventions relating to an activated progesterone receptor (APR+)
biomarker diagnostic product and its use will be the sole and exclusive property
of Invivis. For clarity, all Inventions and Intellectual Property Rights in
existence prior to this Agreement shall remain the sole and exclusive property
of their respective owners. Each Party shall promptly disclose in writing to the
other Party any Project Inventions developed by or on behalf of such Party.
Invivis hereby assigns to Arno all right, title, and interest worldwide in and
to all Project Inventions relating to the therapeutic use of onapristone in
humans and animals. Arno hereby assigns to Invivis all right, title and interest
worldwide in and to all Project Inventions relating to an activated progesterone
receptor (APR+) biomarker diagnostic product and its use. If any Project
Invention cannot be assigned as set forth herein, then the owner of such Project
Invention unconditionally and irrevocably (a) waives the enforcement of all such
Project Inventions that cannot be assigned, and all claims and causes of action
of any kind against the other Party with respect to such Project Invention, and
agrees, at the other Party’s request and expense, to consent to and join in any
action to enforce such Project Inventions; and (b) grants to the other Party an
exclusive, irrevocable, perpetual, worldwide, fully paid, royalty-free license,
under all such Project Inventions. Notwithstanding the foregoing, any Project
Inventions relating to an activated progesterone receptor (APR+) biomarker
diagnostic product and its use shall be deemed to be an Improvement (as defined
in the License), added to Appendix A of the License and made a part thereof.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3.

 

 

3.2           Protection and Perfection of Rights. Arno shall be responsible for
all reasonable costs associated with the filing, prosecution and maintenance of
any and all United States and foreign patent applications and patents included
in Project Inventions. Each Party will assist the other Party in any reasonable
manner in the procurement and maintenance of all Intellectual Property Rights in
the Project Inventions. Without limiting the foregoing, each Party will execute,
upon the other Party’s request, any applications or other documents that may be
necessary to protect or perfect the Intellectual Property Rights in the Project
Inventions. Each Party will ensure that its employees and consultants who
participate in activities under this Agreement are obligated by written
agreement to assign or otherwise transfer all right, title and interest in and
to all Intellectual Property Rights in the Project Inventions as set forth in
Section 3.1 and will, as requested by the other Party, obtain for the other
Party the execution of all necessary applications or other documents therefore
from any employee or consultant. If a Party is unable to secure an employee’s or
consultant’s signature on any lawful or necessary document that is deemed
necessary by the other Party to perfect the Intellectual Property Rights in the
Project Inventions, then such Party hereby irrevocably appoints the other Party
and its duly authorized officers and agents as it’s attorney in fact to execute
and file any such applications or other documents and to do all other lawfully
permitted acts to further the procurement and maintenance of such Intellectual
Property Rights.

 

3.3           Ownership of Pre-Existing Works. Subject to the terms of the
License Agreement, each Party will retain ownership and control of their
respective works of authorship, inventions, know-how, information, and data, and
all Intellectual Property Rights therein, that were in existence as of the
Effective Date or are later generated outside of scope of the performance by
each Party of its obligations under this Agreement.

 

4.            Compensation

 

4.1           Compensation. Arno shall pay Invivis an amount equal to [***]
Dollars ($[***]) per year for the performance of the Services.

 

4.2           Payment. All amounts due under Section 4.1 shall be due and
payable by Arno to Invivis in U.S. Dollars. The annual compensation due under
Section 4 shall be paid in monthly installments invoiced on or about the last
day of each calendar month during the term of this Agreement. Invivis shall
submit such invoices electronically to Arno, Attention: President, and Arno
shall pay such invoiced amount within 10 business days following receipt of such
invoice.

 

4.3           Pass-Through Expenses. Arno shall reimburse Invivis for reasonable
pre-approved expenses incurred by Invivis in the performance of the Services
that are identified as pass-through, including but not limited to fees and
expenses of subcontractors, travel, meals and lodging. Invivis will invoice Arno
separately for any such expenses within 90 days after the expense was incurred
and shall submit such expenses together with the invoices described in Section
4.2 together with appropriate documentation (original receipts) for all
pass-through expenses. Invivis will invoice for, and Arno will pay, pass-through
expenses actually incurred, plus a [***]% administrative charge.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4.

 

 

4.4           Taxes. The Party receiving payments under this Agreement shall pay
any and all taxes levied on account of such payment. If any taxes are required
to be withheld by the paying Party, it shall (a) deduct such taxes from the
remitting payment, (b) timely pay the taxes to the proper taxing authority, and
(c) send proof of payment to the other Party and certify its receipt by the
taxing authority within 60 calendar days following such payment.

 

5.           Compliance

 

5.1           Regulatory Compliance. In performing its obligations hereunder
Arno and Invivis shall comply with all applicable U.S. and foreign federal,
state, municipal, or local laws, rules, regulations, orders, decisions or
permits of any relevant jurisdiction relating to matters including, but not
limited to employment, safety, health, environmental standards and requirements,
non-discrimination, equal employment opportunity, import/export and privacy
protection. Such laws may include, but are not limited to the U.S. Occupational
Safety and Health Act, the U.S. Fair Labor Standards Act, and the U.S. Food and
Drug Cosmetic Act, Section 306 of the Federal Food, Drug and Cosmetic Act, 21
U.S.C. §335a(a) or (b), the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§
78dd-1, et seq.) as amended in 1998 by the International Anti-Bribery Act of
1998, or similar local law and all applicable laws of Europe and France.

 

5.2           Inspection; Audits. Arno shall have the right , upon reasonable
notice to Invivis, to have its representatives visit Invivis’ facilities to
review Invivis’ operations related to the Services, to inspect and make copies
(at Arno’s expense) of the records of Invivis relating to the Services, and to
interview personnel of Invivis responsible for performing the Services. In
addition, Invivis shall assist Arno in arranging for similar site inspections
and audits of any subcontractor’s facilities. Arno may discuss any related
issues with Invivis’s management or personnel.

 

5.3           Absence of Debarment and Exclusion. Invivis and Arno each
represents, warrants, and certifies that neither it nor any of its officers,
directors, owners, principals or employees has been debarred, and to the best of
its knowledge, is not under consideration to be debarred, by the Food and Drug
Administration or its foreign equivalent under the Generic Drug Enforcement Act
of 1992 or its foreign equivalent from performing any of its obligations under
this Agreement. Each Party further represents that it is not currently excluded
from participation in any federal programs, including but not limited to
Medicare. In the event either Party becomes aware of or receives notice of the
debarment, or exclusion, of any individual, corporation, partnership, or
association providing services which relate to the Services being provided under
this Agreement, that Party shall notify the other in writing immediately and
shall promptly terminate any so debarred or excluded individual’s or entity’s
participation in the performance of any of its obligations under this Agreement.



 

6.           Representations And Warranties

 

6.1          General Representations and Warranties. Each Party represents and
warrants:

 

(a)          Corporate Power and Authorization. It is duly organized and validly
existing under the laws of the state of its incorporation, and has full
corporate power and authority to execute and deliver this Agreement and to
perform all of its obligations hereunder; and



 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5.

 



 

(b)          Binding Agreement. This Agreement is a legal and valid obligation
binding upon it and enforceable in accordance with its terms; and

 

(c)          No Conflict. The execution, delivery and performance of this
Agreement by such Party does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a Party or by which it may be
bound, nor violate any law or regulation of any court, governmental body, or
administrative or other agency having jurisdiction over it.

 

7.           Indemnification

 

7.1           Mutual Indemnification. Each Party (the “Indemnifying Party”)
shall indemnify and hold harmless the other Party and its Affiliates, and their
respective directors, employees, consultants and agents (the “Indemnified
Parties”) from and against any and all liabilities, losses, damages, costs, and
other expenses (including attorneys’ and expert witnesses’ costs and fees)
(“Losses”) incurred by the Indemnified Parties as a result of any claim, demand,
action or proceeding by any third party (a “Claim”) to the extent arising from
or relating to any breach of any representation, warranty, covenant, or
obligation of the Indemnifying Party under this Agreement or any intentional
misconduct or gross negligence by the Indemnifying Party or any of its
employees, agents, or subcontractors, except, in each case, to the extent such
Losses result from the intentional misconduct or negligence of, any of the
Indemnified Parties.

 

7.2           Indemnification Procedures. In the event of any Claim for which
any Indemnified Party is or may be entitled to indemnification hereunder, the
Indemnified Party may, at its option, require the Indemnifying Party to defend
such Claim at the Indemnifying Party’s sole expense. Indemnifying Party may not
agree to settle any such Claim without the Indemnified Party’s express prior
written consent.

 

7.3           Failure to Defend or Settle. If the Indemnifying Party fails or
wrongfully refuses to defend or settle any Claims, then the Indemnified Party
shall, upon written notice to the Indemnifying Party, have the right to defend
or settle (and control the defense of) such Claims. In such case, the
Indemnifying Party shall cooperate, at its own expense, with the Indemnified
Party and its counsel in the defense and settlement of such Claims, and shall
pay, as they become due, all costs, damages, and reasonable legal fees incurred
therefore.

 

8.           Insurance Protection. Each Party shall obtain and maintain during
the term of this Agreement comprehensive general liability, clinical trials
liability, comprehensive, and workers’ compensation insurance with a reputable
insurance company to help protect against those insurable risks that such Party
may incur in connection with the performance of its obligations under this
Agreement. Each Party shall provide, upon request, to the other Party any such
policies of such insurance, and the premium receipt(s) and insurance
certificate(s) therefore.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

6.

 

 

9.           Term; Termination

 

9.1          Term. The term of this Agreement shall commence on the Effective
Date and continue for a period of two years from the Effective Date. Thereafter,
the Parties may renew this Agreement upon mutual written agreement.
Notwithstanding the foregoing, this Agreement may be terminated as provided in
Section 9.2 below. For purposes of clarity, this Agreement shall have no effect,
and the Parties shall have no obligations under this Agreement prior to the
Effective Date.

 

9.2          Termination Events

 

(a)          With Cause. Either Party may terminate this Agreement or any
portion of the Project Order immediately in the event of a material breach by
the other of the terms of this Agreement or any Project Order, which breach is
not cured within 30 days following receipt of written notice specifying such
breach.

 

(b)          Automatically. This Agreement shall terminate automatically, and
all rights of Arno pursuant to this Agreement shall revert to Invivis upon
termination of the License Agreement.

 

(c)          Force Majeure. A Party shall have a right to terminate this
Agreement in accordance with Section 11.13.

 

(d)          Business Circumstances. A Party shall have the right to terminate
this Agreement, or any Project Order, immediately in the event of the other
party’s liquidation, bankruptcy or winding-up.

 

9.3          Effects of Termination. The termination of this Agreement in
accordance with this Article 9 shall automatically terminate any currently
effective Project Order, unless otherwise agreed in writing. Upon termination of
this Agreement, the Parties shall cooperate with each other to provide for an
orderly wind-down of all uncompleted portions of the Project Order.
Notwithstanding the foregoing, in the event of a termination by Arno, then Arno
shall remain responsible for all non-cancellable obligations incurred by Invivis
under the Project Order prior to such termination. The expiration or earlier
termination of this Agreement shall not affect any rights or claims of a Party
hereunder that accrued prior to the date of such expiration or earlier
termination.

 

9.4         Survival. Sections 3, 7, 8, 10 and 11.11 shall survive the
expiration or termination of this Agreement.

 

10.         Confidential Information

 

10.1         Confidentiality Obligations. Each Party’s obligations of
confidentiality under this Agreement shall be as set forth in Article 10 of the
License Agreement.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7.

 

 

11.         Miscellaneous

 

11.1         Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, however, that
either Party may assign this Agreement and its rights and obligations hereunder
without the other Party’s consent (a) in connection with the transfer or sale of
all or substantially all of the business of such Party to which this Agreement
relates to a third party, whether by merger, sale of stock, sale of assets or
otherwise, (b) a sublicense as described in Section 4.1 of the License
Agreement; or (c) to any Affiliate. Notwithstanding the foregoing, any such
assignment to an Affiliate shall not relieve the assigning Party of its
responsibilities for performance of its obligations under this Agreement. The
rights and obligations of the Parties under this Agreement shall be binding upon
and inure to the benefit of the successors and permitted assigns of the Parties.
Any assignment not in accordance with this Agreement shall be void.

 

11.2         Relationship of the Parties. It is expressly agreed that Invivis
and Arno shall be independent contractors and that the relationship between the
Parties shall not constitute a partnership, joint venture or agency of any kind.
Neither Party shall have the authority to make any statements, representations
or commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

 

11.3         Amendment. Unless otherwise provided herein, this Agreement may not
be changed, waived, discharged, or terminated orally, but instead only by a
written document that is signed by the duly authorized officers of both Parties.

 

11.4         Waiver. No failure or delay by either Party in exercising any
right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial waiver thereof include any other or
further exercise thereof or the exercise of any other right, power, or
privilege. Waiver by either Party of any breach or default of any clause of this
Agreement by the other Party shall not operate as a waiver of any previous or
future default or breach of the same or different clause of this Agreement.

 

11.5         Severability. Whenever possible, each provision of the Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any term or provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of the Agreement and this Agreement shall be
interpreted and construed as if such provision had never been contained herein.

 

11.6         Notices. All notices and statements to be given (which shall be in
writing) and all payments to be made hereunder shall be given or made at the
respective addresses of the Parties as set forth above, unless notification of a
change of address is given. All notices, payments and statements to be made
hereunder shall be mailed by certified or registered mail, return receipt
requested, or sent by overnight courier, or by facsimile or other electronic
means. Any notice given pursuant to this Agreement by mail shall be considered
effective three business days after mailing. Any notice sent by overnight
courier shall be considered effective one day after mailing. The date of
transmission of any notice sent by electronic means shall be deemed to be the
date the notice or statement is transmitted.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

8.

 

 

11.7         Construction. The section headings of this Agreement are inserted
only for ease of reference only, and shall not be used to interpret, define,
construe, or describe the scope or extent of any aspect of this Agreement.
Unless otherwise expressly stated, when used in this Agreement the word
“including” means “including but not limited to.” Each Party represents that it
has had the opportunity to participate in the preparation of this Agreement and
hence the Parties agree that the rule of construction that ambiguities be
resolved against the drafting Party shall not apply to this Agreement.

 

11.8         No Third Party Beneficiaries. Unless expressly provided, no
provisions of this Agreement are intended or shall be construed to confer upon
or give to any person other than Arno and Invivis any rights, remedies, or other
benefits under or by reason of this Agreement.

 

11.9         Dispute Resolution. If a dispute arises under this Agreement, the
Parties shall use reasonable efforts to attempt to resolve such dispute,
including escalation of discussions to the appropriate level of management,
prior to exercising any remedies that may exist before commencing an action
against the other Party. Notwithstanding the foregoing, either Party may at any
time seek equitable relief under Section 11.10 without first attempting to
resolve a dispute under this Section 11.9 provided, however, that such Party
notifies the other Party promptly after it files any such action.

 

11.10         Equitable Relief. Each Party acknowledges and agrees that any
breaches or violations of Section 3 or Section 10 may cause the non-breaching
Party irreparable damage for which the award of monetary damages would be
inadequate. Consequently, the non-breaching Party may seek to enjoin the
breaching Party from any and all acts in violation of any such provisions, which
remedy shall be cumulative and not exclusive, and a Party may seek the entry of
an injunction enjoining any breach or threatened breach of such provisions, in
addition to any other relief to which the non-breaching Party may be entitled at
law or in equity.

 

11.11         Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of New Jersey without regard to its conflict or
choice of law provisions.

 

11.12         Alternative Dispute Resolution. The Parties shall attempt by
direct negotiation, in good faith to resolve promptly any dispute arising out of
or relating to this Agreement. If the matter cannot be resolved in the normal
course of business either Party shall give the other Party written notice of any
such dispute not resolved at which time the dispute shall be referred to the
senior management of the respective Parties who shall likewise attempt to
resolve the dispute. If the dispute has not been resolved by negotiation as
detailed above, or if the Parties fail to meet, within 20 business days from
such notice, either party may submit the dispute to arbitration to the
International Institute for Conflict Prevention & Resolution (“CPR”) for
resolution in accordance with the CPR Arbitration Rules and Commentary. A
single, impartial arbitrator mutually acceptable to the Parties shall conduct
the arbitration. In the event the Parties cannot agree on an arbitrator within
10 business days after the end of the aforesaid 20 business days, either Party
may have an arbitrator appointed by the CPR. The location of the arbitration
shall be in the State of New Jersey, USA, unless the Parties agree otherwise. As
a condition of appointment of the arbitrator, said arbitrator shall agree to use
her/his reasonable best efforts to conclude the proceeding within 30 business
days. Said arbitrator shall further have the authority to limit the volume of
evidence and documents to be submitted by the Parties. Any court having
jurisdiction thereof may enter judgment upon the award rendered by the
arbitrator. This Section shall, however, not be construed to limit or to
preclude either Party from bringing any action in any court of competent
jurisdiction for injunctive or other provisional relief as necessary or
appropriate.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9.

 

 

11.13         Force Majeure. Neither Party shall be liable to the other for any
failure or delay in the performance of any of its obligations under this
Agreement arising out of any event or circumstance beyond its reasonable
control, including war, rebellion, terrorism, civil commotion, strikes,
lock-outs or industrial disputes; fire, explosion, earthquake, acts of God,
flood, drought, or bad weather; or requisitioning or other act or order by any
government, council, or constituted body. If such failure or delay occurs, then
the affected Party shall give the other Party notice of the circumstances
causing such failure or delay, and such Party shall be excused from the
performance of such of its obligations that it is thereby disabled from
performing for so long as it is disabled and for 30 calendar days thereafter;
provided, however, that such affected Party commences and continues to take
reasonable and diligent actions to cure such failure or delay. Notwithstanding
the foregoing, if a Party is disabled from the performance of any material
obligation under this Agreement for a period of 90 calendar days or more, then
the other Party shall have the right to terminate this Agreement upon written
notice to the other Party, in which event the provisions of Section 9.3

shall apply.

 

11.14         Attorneys’ Fees. If any claim, action, or dispute arises between
the parties with respect to any matter covered by this Agreement that leads to a
proceeding before a court of competent jurisdiction to resolve such claim, the
Prevailing Party in such proceeding shall be entitled to receive from the other
Party its reasonable attorneys’ fees, expert witness fees, court costs and other
out-of-pocket costs incurred in connection with such proceeding, in addition to
any other relief that it may be awarded. For purposes of this Section, the term
“Prevailing Party” means that party in whose favor any monetary or equitable
award is made or in whose favor any dispute is resolved, regardless of any
settlement offers.

 

11.15         Publicity. Neither Party shall disclose the fact that they are
conducting business together or the existence of, or the provisions of, this
Agreement to any other party unless such disclosure is in response to a valid
order by a court or other governmental body or necessary to comply with
applicable governmental law or regulations provided. Notwithstanding the
foregoing, each Party shall have the right to issue from time to time press
releases that disclose the relationship of the Parties under this Agreement upon
the agreement of the Parties, which agreement shall not be unreasonably
withheld, delayed, or conditioned. Any press releases that are to be issued by
either Party shall be in a form and substance as may be mutually agreed upon by
the Parties.

 

11.16         Publication. In no event shall Invivis publish or disclose, by
written, oral or other presentation, any material information related to the
Services, Deliverables Project Inventions, or results of any Project Order
without the prior consent of Arno, except that Invivis shall have the right to
publish and/or disclose Project Inventions and/or Deliverables as reasonable or
necessary to perfect its Intellectual Property Rights therein.

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

10.

 

 

11.17         Entire Agreement. This Agreement includes all exhibits attached
hereto and any Specifications that are executed by authorized representatives of
the Parties, and constitutes the entire Agreement by and between the Parties as
to the subject matter hereof. This Agreement supersedes and replaces in its
entirety all prior agreements, understandings, letters of intent, and memoranda
of understanding by and between the Parties hereto specifically relating to the
Services, in either written or oral form. No amendment or modification of this
Agreement shall be valid unless set forth in writing referencing this Agreement
and executed by authorized representatives of both Parties. Notwithstanding the
foregoing, in the event of a conflict between this Agreement and any Project
Order, the Project Order shall control.

 

11.18         English Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. In addition,
all notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the Parties regarding this
Agreement, or delivered pursuant to the terms of this Agreement, shall be in the
English language. Any proceedings related to dispute resolution including, but
not limited to legal, equitable, or alternative dispute resolution, shall be
conducted in the English language.

 

[Remainder of page intentionally left blank.]

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

11.

 

 

In Witness Whereof, the Parties hereto have this day caused this Agreement to be
executed by their duly authorized officers.

 

INVIVIS PHARMACEUTICALS, INC.   ARNO THERAPEUTICS, INC.       By:  /s/ Erard M.
Gilles   By: /s/ Glenn Mattes Name: Erard M. Gilles   Name: Glenn Mattes Title: 
Chief Executive Officer   Title:   President and Chief Executive Officer Date:
February 13, 2012   Date:   February 13, 2012

 

INVIVIS PHARMACEUTICALS, SAS

 

By: /s/ Erard M. Gilles   Name: Erard M. Gilles   Title: Président Directeur
Général (CEO)   Date: February 13, 2012  

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

  

12.

 

 

Appendix A

 

This Appendix A outlines the scope of Services that Invivis (principle
employees, Erard Gilles and Barthelemy Gilles) agrees to perform under this
Agreement, either itself or through subcontractors. The details of projects
related to the Services will be implemented from time to time through one or
more Project Orders. The Services include:

 

[***]



 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.

 

